NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                      RYAN DON STICKLE, Petitioner.

                         No. 1 CA-CR 16-0037 PRPC
                              FILED 7-20-2017


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2012-138057-001
               The Honorable Margaret R. Mahoney, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Ryan Don Stickle, Florence
Petitioner
                            STATE v. STICKLE
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Kenton D. Jones and Judge Donn Kessler1 joined.


D O W N I E, Judge:

¶1             Ryan Don Stickle petitions for review from the dismissal of
his petition for post-conviction relief. For the following reasons, we grant
review but deny relief.

¶2            Stickle pleaded guilty in 2013 to attempted molestation of a
child and attempted sexual conduct with a minor, both class 3 felonies and
dangerous crimes against children. The superior court sentenced Stickle to
ten years’ incarceration and placed him on lifetime probation upon his
release from prison. On November 16, 2015, Stickle filed a “Rule 32 Post-
Conviction Relief,” which the superior court dismissed as untimely and
substantively deficient.

¶3            Stickle filed his petition for post-conviction relief more than
two years after his sentencing. See Ariz. R. Crim. P. 32.4 (“In a Rule 32 of-
right proceeding, the notice must be filed within ninety days after the entry
of judgment and sentence or within thirty days after the issuance of the final
order or mandate by the appellate court . . . .”). Pursuant to Rule 32.1(f), a
defendant must demonstrate that the failure to timely file a notice of post-
conviction relief “was without fault on the defendant’s part.” See Ariz. R.
Crim. P. 32.2, 32.4(a). Stickle made no such showing.

¶4             Timeliness aside, the superior court properly dismissed
Stickle’s petition on substantive grounds. Stickle signed a plea agreement
that stated: “Pursuant to A.R.S. § 13-902, the Defendant may be placed on
probation for a lifetime term.” Although Stickle correctly observes that
A.R.S. § 13-902(A) caps the probationary period for a class 3 felony at five
years, he overlooks § 13-902(E), which states:



1      The Honorable Donn Kessler, Retired Judge of the Arizona Court of
Appeals, Division One, has been authorized to sit in this matter pursuant
to Article VI, Section 3 of the Arizona Constitution.



                                      2
                           STATE v. STICKLE
                          Decision of the Court

      After conviction of a felony offense or an attempt to commit
      any offense that is included in chapter 14 . . . if probation is
      available, probation may continue for a term of not less than
      the term that is specified in subsection A of this section up to
      and including life . . . .

(Emphasis added.) Stickle pleaded guilty to attempted sexual conduct with
a minor — a felony offense included in chapter 14 — specifically, A.R.S.
§ 13-1405. Lifetime probation was therefore appropriate.

                             CONCLUSION

¶5           For the foregoing reasons, we grant review but deny relief.




                          AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                       3